UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5021 Dreyfus Premier Short-Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 12/31/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Short-Intermediate Municipal Bond Fund December 31, 2014 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.0% Rate (%) Date Amount ($) Value ($) Alabama1.6% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 12/1/16 1,000,000 1,086,290 Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/19 5,000,000 5,743,050 Arizona2.2% Phoenix Civic Improvement Corporation, Junior Lien Wastewater System Revenue 5.00 7/1/18 3,150,000 3,577,077 Phoenix Civic Improvement Corporation, Transit Excise Tax Revenue (Light Rail Project) 5.00 7/1/17 3,000,000 3,319,530 Pima County, Sewer System Revenue Obligations 5.00 7/1/16 2,000,000 2,138,540 Arkansas.3% Arkansas Development Finance Authority, HR (Washington Regional Medical Center) 5.00 2/1/20 1,070,000 1,204,852 California2.8% California, GO (Various Purpose) 5.00 12/1/19 3,105,000 3,649,027 California State Public Works Board, LR (Judicial Council of California) (New Stockton Courthouse) 5.00 10/1/19 1,500,000 1,749,150 California State Public Works Board, LR (Various Capital Projects) 4.00 10/1/16 2,000,000 2,122,320 Modesto Irrigation District, Electric System Revenue 5.00 7/1/16 2,250,000 2,410,447 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/17 1,430,000 1,567,452 Colorado1.1% City and County of Denver, Airport System Subordinate Revenue 5.00 11/15/18 1,180,000 1,339,678 Colorado Educational and Cultural Facilities Authority, Revenue (Johnson and Wales University Project) 5.00 4/1/18 2,000,000 2,215,500 Jefferson County School District Number R-1, GO 3.00 12/15/16 1,000,000 1,047,530 Connecticut.7% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 4.00 9/1/18 2,750,000 3,039,052 District of Columbia.3% District of Columbia, Income Tax Secured Revenue 5.00 12/1/16 1,200,000 1,304,028 Florida7.1% Broward County School Board, COP (Master Purchase Agreement) 5.00 7/1/16 1,500,000 1,599,690 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/17 5,000,000 5,472,950 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/19 5,000,000 5,692,650 Florida Board of Education, Public Education Capital Outlay Bonds 5.00 6/1/18 3,425,000 3,885,457 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/17 4,365,000 4,826,468 Higher Educational Facilities Financing Authority, Revenue (The University of Tampa Project) 4.00 4/1/16 1,250,000 1,293,912 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/19 1,200,000 1,389,432 Miami-Dade County, Aviation Revenue 4.00 10/1/17 3,725,000 4,038,906 Tampa, Capital Improvement Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 4.00 9/1/17 1,055,000 1,136,457 Georgia3.9% Atlanta, Water and Wastewater Revenue 5.00 11/1/16 4,950,000 5,359,860 Gwinnett County School District, GO Sales Tax Bonds 4.00 10/1/16 5,000,000 5,312,600 Municipal Electric Authority of Georgia, Revenue (Combined Cycle Project) 5.00 11/1/16 2,500,000 2,708,450 Public Gas Partners, Inc., Gas Project Revenue (Gas Supply Pool Number 1) 5.00 10/1/16 2,800,000 3,016,916 Illinois8.3% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/18 1,105,000 1,217,180 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/17 4,350,000 4,708,614 Illinois, Sales Tax Revenue (Build Illinois Bonds) 5.00 6/15/17 5,570,000 6,145,715 Illinois, Sales Tax Revenue (Build Illinois Bonds) (Insured; National Public Finance Guarantee Corp.) 5.75 6/15/18 2,930,000 3,375,419 Illinois Department of Employment Security, Unemployment Insurance Fund Building Receipts Revenue 5.00 6/15/16 2,550,000 2,721,717 Illinois Finance Authority, Revenue (The University of Chicago) 5.00 10/1/20 1,200,000 1,415,832 Illinois Finance Authority, Revenue (The University of Chicago Medical Center) 5.00 8/15/16 2,105,000 2,256,434 Kane County Forest Preserve District, GO 4.00 12/15/16 6,000,000 6,378,480 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/18 5,500,000 6,144,875 Indiana1.9% Indiana Finance Authority, Environmental Facilities Revenue (Indianapolis Power and Light Company Project) 4.90 1/1/16 2,500,000 2,611,250 Indiana Finance Authority, State Revolving Fund Program Bonds 5.25 2/1/19 2,690,000 3,130,568 Rockport, PCR (Indiana Michigan Power Company Project) 1.75 6/1/18 2,000,000 2,009,040 Kansas.3% Kansas Turnpike Authority, Turnpike Revenue 5.00 9/1/17 1,255,000 1,396,288 Louisiana1.4% East Baton Rouge Sewerage Commission, Revenue 5.00 2/1/20 1,000,000 1,169,060 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/18 4,250,000 4,737,305 Maryland1.4% Maryland, GO (State and Local Facilities Loan) 5.25 8/1/20 5,000,000 6,025,600 Massachusetts2.4% Massachusetts, GO (Consolidated Loan) 5.00 12/1/16 5,000,000 5,430,600 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.00 1/1/16 650,000 674,479 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Project Number 6 Issue) 5.00 7/1/16 3,700,000 3,950,527 Michigan4.9% Michigan, State Trunk Line Revenue 5.00 11/15/17 3,830,000 4,286,996 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/20 1,000,000 1,144,300 Michigan Finance Authority, Revenue (School District of the City of Detroit) 5.00 6/1/17 3,000,000 3,255,450 Michigan Finance Authority, State Aid Revenue (School District of the City of Detroit) 2.85 8/20/15 4,100,000 4,112,382 Michigan Finance Authority, Student Loan Revenue 5.00 11/1/19 1,600,000 1,780,816 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/19 5,000,000 5,711,950 Minnesota1.8% Minnesota, State General Fund Appropriation Bonds 5.00 3/1/17 5,470,000 5,984,672 University of Minnesota Regents, GO 5.00 12/1/16 1,520,000 1,651,723 Missouri1.2% Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Iatan 2 Project) 4.00 1/1/19 1,500,000 1,653,975 Springfield Public Utilities Board, COP (Lease/Purchase Agreement) 5.00 12/1/16 3,000,000 3,257,970 Nebraska.9% Omaha Public Power District, Electric System Revenue 5.00 2/1/19 3,150,000 3,622,342 Nevada2.0% Nevada, Highway Revenue (Motor Vehicle Fuel Tax) 4.00 12/1/17 5,000,000 5,468,150 Nevada, Unemployment Compensation Fund Special Revenue 5.00 6/1/18 2,500,000 2,817,950 New Jersey1.1% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/17 2,000,000 2,177,940 New Jersey Turnpike Authority, Turnpike Revenue 0.59 1/1/18 2,500,000 a 2,508,850 New Mexico1.8% Albuquerque Bernalillo County Water Utility Authority, Senior Lien Joint Water and Sewer System Revenue 5.00 7/1/20 1,675,000 1,981,475 New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 0.62 8/1/17 5,395,000 a 5,416,634 New York18.8% Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/16 5,000,000 5,418,000 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/16 1,000,000 1,083,600 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/17 1,500,000 1,677,390 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/18 1,000,000 1,143,760 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/19 4,330,000 5,031,157 New York City, GO 5.00 8/1/18 6,500,000 7,392,255 New York City, GO 5.00 8/1/19 5,750,000 6,668,907 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/17 2,000,000 2,161,900 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/16 4,045,000 4,390,079 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (Escrowed to Maturity) 5.00 11/1/16 955,000 1,035,421 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (Escrowed to Maturity) 5.00 5/1/17 5,000,000 5,515,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) 5.00 11/1/17 6,050,000 6,773,217 New York State Dormitory Authority, Revenue (State University of New York Dormitory Facilities) 5.00 7/1/18 1,750,000 1,986,617 New York State Dormitory Authority, School Districts Revenue (Bond Financing Program) 5.00 10/1/16 2,825,000 3,038,965 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/17 5,000,000 5,482,050 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/19 2,500,000 2,880,950 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/19 3,535,000 4,073,663 New York State Thruway Authority, General Revenue Junior Indebtedness Obligations 5.00 5/1/19 3,000,000 3,447,330 Port Authority of New York and New Jersey (Consolidated Bonds, 175th Series) 5.00 12/1/17 3,000,000 3,369,120 Port Authority of New York and New Jersey (Consolidated Bonds, 185th Series) 5.00 9/1/20 3,400,000 3,954,608 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 4.00 11/15/17 1,500,000 1,638,720 North Carolina2.5% North Carolina Municipal Power Agency, Catawba Electric Revenue 4.00 1/1/18 4,480,000 4,875,539 Wake County, GO (School Bonds) 5.00 2/1/17 5,100,000 5,570,883 Ohio1.1% Ohio, Common Schools GO Bonds 5.00 3/15/17 4,000,000 4,384,160 Pennsylvania4.1% Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/16 3,750,000 3,922,950 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/15 1,000,000 1,017,310 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/17 10,835,000 12,000,521 Tennessee.4% Tennessee State School Bond Authority, Higher Educational Facilities Second Program Bonds 5.00 11/1/19 1,350,000 1,584,009 Texas12.0% Arlington Independent School District, Unlimited Tax School Building Bonds (Permament School Fund Guarantee Program) 5.00 2/15/19 1,295,000 1,495,155 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/17 7,400,000 8,245,450 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/18 1,000,000 1,139,700 Dallas Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/17 1,995,000 2,216,265 Dickinson Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/20 3,260,000 3,823,850 Harris County-Houston Sports Authority, Senior Lien Revenue 5.00 11/15/19 1,500,000 1,734,105 Houston, Combined Utility System Firdt Lien Revenue 5.00 11/15/19 1,380,000 1,613,358 Houston, Public Improvement GO 5.00 3/1/18 5,000,000 5,632,300 Houston, Public Improvement GO 5.00 3/1/20 2,800,000 3,290,056 Lake Travis Independent School District, Unlimited Tax School Building Bonds (Permament School Fund Guarantee Program) 4.00 2/15/18 4,640,000 5,086,368 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/16 2,340,000 2,500,290 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/20 2,000,000 2,316,640 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.00 10/1/16 1,000,000 1,073,830 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/20 6,000,000 7,026,360 San Antonio, Water System Junior Lien Revenue 5.00 5/15/19 1,000,000 1,158,300 Tarrant Regional Water District, A Water Control and Improvement District, Water Revenue 5.00 3/1/17 1,360,000 1,489,200 Utah2.4% Intermountain Power Agency, Subordinated Power Supply Revenue 4.00 7/1/17 7,000,000 7,565,110 Intermountain Power Agency, Subordinated Power Supply Revenue 5.00 7/1/19 2,000,000 2,313,420 Virginia2.2% Virginia Commonwealth Transportation Board, Federal Transportation Grant Anticipation Revenue Notes 5.00 9/15/16 3,195,000 3,443,220 Virginia Public School Authority, School Technology and Security Notes 5.00 4/15/18 5,000,000 5,649,400 Washington4.3% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/18 5,000,000 5,683,450 Seattle, Municipal Light and Power Improvement Revenue 5.00 6/1/17 1,950,000 2,151,727 Tobacco Settlement Authority of Washington, Tobbaco Settlement Revenue 5.00 6/1/18 3,650,000 4,085,117 Washington, GO (Various Purpose) 5.00 2/1/18 5,245,000 5,900,468 Wisconsin.8% Wisconsin, GO 5.00 5/1/19 3,000,000 3,471,960 Total Investments (cost $404,150,551) % Cash and Receivables (Net) % Net Assets % a Variable rate securityinterest rate subject to periodic change. At December 31, 2014, net unrealized appreciation on investments was $3,052,458 of which $3,279,092 related to appreciated investment securities and $226,634 related to depreciated investment securities. At December 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt EDR Economic Development Revenue EIR Environmental Improvement FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax- PILOT Payment In Lieu Of Taxes PUTTER Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation XLCA XL Capital Assurance The following is a summary of the inputs used as of December 31, 2014 in valuing the fund's investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Quoted Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 407,203,009 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Short-Intermediate Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 24, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 24, 2015 By: /s/ James Windels James Windels Treasurer Date: February 24, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
